DETAILED ACTION
Claims 1–2 and 5–13 are pending in the present application. Claim 13 is withdrawn.
Claims 1-2 and 5–10 have been amended, claims 11-12 are previously presented, and claims 3-4 are canceled in the amendment filed on November 5th, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to claims 1-2 and 5-10 filed on November 5th, 2021 are accepted.
The objections to the claims for referring back to “a method” are withdrawn in view of the amendments.
The rejections of claims 1-7 and 10-12 under 35 U.S.C. 101 are maintained for the reasons provided in the Response to Arguments section below. 
The rejections of claims 1-12 under 35 U.S.C. 112(b) are withdrawn in view of the amendments, however the amended limitations present new 112(b) issues. 

Response to Arguments
Applicant' s arguments on pages 5-6 of the Remarks filed on November 5th, 2021 regarding the claims rejections under 35 U.S.C. 101 have been fully considered but are unpersuasive. 
Applicant refers to “controlling the plasma using plasma control inputs” as controlling a physical process, but no specific examples of controlling the plasma or what the plasma inputs may be have been provided in claim 1. A plasma is understood as an ionized gas, so it is unclear 
Moreover, Applicant still refers to “adjusting the control model based on the determined correlations” as the main scope of the claim. As a whole, the claim does not amount to more than using non-specific inputs to control a non-specific output of a control model. It may be noted that inputs and sensors are ubiquitous in any type of system control.
Applicant would need to specify that controlling the plasma is the scope of adjusting the control model, rather than the other way around, in addition to providing examples of plasma control inputs, in order to overcome the 35 U.S.C. 101 rejection. Alternatively, Applicant could add, “applying the adjusted control model to discover new fusion reactor designs or optimize an existing fusion reactor design point”, following page 3 lines 9-12 of the Specification.
Applicant refers to the former rejection of claim 3 in the Remarks page 6, but has not fully added all of the limitations of former objected claim 4. Without the combination of all of the previously considered limitations, Yoshino is still considered to teach the amended independent claim. 
It is suggested to combine all of the limitations of former claims 3 and 4 in addition to addressing the remaining 35 USC 101 rejections, in order to distinguish over the prior art of record, including “if a correlation has been found between readings of the secondary sensor and readings of one or more of the primary sensors and/or states of one or more of the plasma control inputs”.

Claim Rejections - 35 USC § 101
Claims 1–2 and 5–12
Claim 1 does not fall within at least one of the four categories of patent eligible subject matter because, although the invention falls under one of the statutory categories of matter (a method), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to the following
Providing an initial control model relating inputs to sensor readings
Controlling the plasma using the plasma control inputs according to the control model
Determining correlations between the sensor readings and the states of the plasma control inputs, and
Adjusting the control model based on the correlations.
All of these actions amount to calculations of an abstract idea using common terms in the field of nuclear fusion such as sensor readings and controlling states of plasma, without significantly more. This judicial exception is not integrated into a practical application because the result of the calculations is further calculations i.e. adjusting the control model. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no concrete result is obtained, and the calculation may be performed by a human as part of a normal routine modeling procedure and controlling plasma. See for example the publications of Yoshino and Wroblewski, Parsons, Hernandez, and Zheng1 that demonstrate it is prevalent to use control models to control a plasma for nuclear fusion.
Claims 5–12 do not include additional elements that provide any concrete result from the calculations.
Upon reconsideration of claims 8-9, although claim 8 includes additional elements such as initializing the reactor and switching to a power generation mode, this may comprise software functions that do not amount to actually physically changing the reactor state.
It is suggested to add a concrete result for adjusting the control model, such as controlling the plasma according to the adjusted control model, and to provide examples of the plasma control inputs used for controlling the plasma.  

Claim Rejections - 35 USC § 112
Claims 1–2 and 5–6 and 8–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “controlling the plasma using the plasma control inputs”. It is unclear what constitutes “controlling the plasma” because the inputs have not been specified. It is suggested to combine the limitations of claim 7 into claim 1 in order to provide clarity to controlling the plasma. Claims 5-6 and 8-12 are rejected for their dependency on claim 1.
Claim 1 recites, “the sensors” in “determining, during operation of the reactor, correlations between readings of each of the sensors”. It is unclear whether “the sensors” refers to the primary sensors, the secondary sensors, or both. There is lack of antecedent basis for this limitation.
Claim 1 also recites, “a correlation” in “including adding a secondary sensor to the control model when a correlation has been found for that sensor”. A correlation must necessarily relate one thing to another, but it is not clear what “that sensor” is being correlated to.

Claim Rejections - 35 USC § 102
Claims 1–2 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yoshino, R. (2005). Neural-net predictor for beta limit disruptions in JT-60U. Nuclear fusion, 45(11), 1232. (hereinafter “Yoshino).
Regarding claim 1, Yoshino discloses a method of controlling a plasma in a nuclear fusion reactor, the nuclear fusion reactor comprising sensors (Fig. 8; pg. 1236 “Input parameters”, magnetic probe, spectrometer signals, neutron detectors…) and plasma control inputs (pg. 1234: plasma current, toroidal magnetic field are cited as inputs), wherein the sensors comprise a set of primary sensors and a set of secondary sensors (Section 3.2 pgs. 1237, Section 4.3 pg. 1239: the primary sensors may be initial primary inputs such as plasma current Ip, the additional input ∆β may be labeled secondary), the method comprising: 
(Figs. 5,7-8: the primary sensor readings – ie spectrometer signals, neutron detectors etc indicated on pg. 1236, are related to the control inputs like plasma current and toroidal magnetic field discussed on pg. 1234, to provide an initial control model predicting βn or whether or not a plasma disruption will occur; Section 3.2 pgs. 1237, Section 4.3 pg. 1239: the initial control model relates only primary inputs such as plasma current Ip, to control the plasma control inputs) and
performing a control loop comprising: 
controlling the plasma using the plasma control inputs in dependence upon the sensors according to the control model (Section 4.2 pg. 1238: In the control model, training is done using a feed-forward neural network, desired plasma stability outputs are calculated by operating the plasma control inputs in the model, Section 4.5 pg. 1240: variations in input parameters, which comprise both the sensors such as neutron detectors, and the control inputs such as the plasma current, are operated to achieve stability); 
determining, during operation of the reactor, correlations between readings of each of the sensors, and/or between readings of the secondary sensors and states of the plasma control inputs (Section 3.1 pg. 1235, Section 4.4 pg. 1239: input sensor signal readings for plasma stored energy Wdia, plasma current Ip, neutron yield rate Sn, and plasma shape Sp for example, such as shown in Fig. 5, are correlated with states of the plasma control inputs such as target stability and output stability levels- note that from pg. 1238 the stability level is also an output value, but the operator can choose the output value as an input according to pg. 1239 by artificially setting target levels); and 
(pg. 1239: Iterations, or adjustments, are performed for training of the main network control model. Training is adjusting), including adding a secondary sensor to the control model when a correlation has been found for that sensor (pg. 1239: an additional secondary input ∆β may be added as a correlation).

Regarding claim 2, Yoshino discloses the method according to claim 1, wherein adjusting the control model comprises one or more of: adjusting weightings of sensors within the control model on the basis of the determined correlations (Section 3.1 pgs. 1235-1236); removing a sensor from the control model if it is determined that there is no longer sufficient correlation between that sensor and other sensors and/or the plasma control inputs (Section 3.2 pgs. 1237: some input sensors did not work well as a stability indicator.  These would have presumably been removed).
Regarding claim 7, Yoshino discloses the method according to claim 1, wherein the plasma control inputs comprise any one or more of: magnetic field coils; poloidal field coils; toroidal field coils; heating; current drive; and fuel input (Yoshino Fig. 8, pg. 1234: plasma current, toroidal magneic field are cited as inputs).
	
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino.
Regarding claim 10, Yoshino discloses the method according to claim 1, however although Yoshino discloses a tokamak reactor, Yoshino fails to disclose a spherical tokamak reactor.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute a spherical tokamak in the control model of Yoshino for the tokamak. The same types of reactor characteristics are input by Yoshino, such as currents and magnetic fields, spectrometer and neutron sensor inputs, etc. One would have expected Yoshino’s model to work equally well with a spherical tokamak reactor for the purpose of achieving plasma stability.
Claims 8–9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Zheng W. et al. 2018. “Hybrid neural network for density limit disruption prediction and avoidance on J-TEXT tokamak”, Nucl. Fusion 58, 056016 (hereinafter “Zheng”).
Regarding claim 8, Yoshino discloses the method according to claim 1, but does not teach initialising the reactor and then switching to a power generation mode.
Zheng teaches applying a method similar to claim 1 for a fusion reactor, comprising initialising the reactor in a low neutron production mode, and switching to a power generation 
It would have been obvious to one of ordinary skill in the art to apply the known technique taught by Zheng to Yoshino. In this manner, the results from the control model may be used in real-time for more accurate modeling and disruption avoidance.

Regarding claim 9, Yoshino modified by Zheng discloses the method according to claim 8, wherein the training period finishes: after a predetermined time has elapsed; or when a given accuracy and/or confidence level of the control model has been achieved (Yoshino Section A.2-A.3 pg. 1244: after initial iterations, a second step training is done. Thousands of iterations are performed until the false alarm rate for non-disrupted shots is 100% accurate).

Claims 11–12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Alfred Wong, US 20170358371 A1 (hereinafter “Wong”).	
Regarding claim 11, Yoshino discloses a controller for a nuclear fusion reactor, however although Yoshino refers to using the disclosed control model during tokamak reactor operation (see Section 1 pg. 1234), Yoshino is silent as to a controller performing this model.
the controller being configured to interface with sensors and plasma control inputs of the nuclear fusion reactor, and to perform the method according to claim 1 (Wong para. 239: a controller may use machine learning to improve its decisions).
In view of Wong’s suggestion to use machine learning over time, combined with Yoshino’s suggestion to apply the control model in real-time, it would have been obvious to one of ordinary 

Regarding claim 12, Yoshino fails to disclose a non-transitory computer-readable medium storing instructions that, when executed by a controller for a nuclear fusion reactor, cause the controller to perform the method according to claim 1. However Wong teaches that a controller may be used (Wong para. 239: a controller may use machine learning to improve its decisions). It would have been obvious to one of ordinary skill that such a controller would normally require non-transitory computer-readable medium storing instructions (please refer to the same obviousness motivation of claim 11).
 
Allowable Subject Matter
Please refer to the previous statements in sections 30-31 of the Non-Final mailed on August 5th, 2021.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please refer to the List of References Cited, form 892.